Dykman, J.
By an agreement between the parties to this action the plaintiff was to acquire an interest in certain real estate, upon the performance of certain things which were conditions precedent to the acquisition of such in*510terest, but he did nothing towards the execution of the agreement. Now he has brought this action upon the theory that he has the legal right to share in the enterprise to the same extent as if he had fully performed his agreement. The trial was before a referee, who has found both the facts and the law against the defendant, and his findings and conclusions are fully justified. The referee has written a long and exhaustive opinion, which fully explains the case, and demonstrates the entire absence of merit in the plaintiff’s action. The judgment should be affirmed, with costs. All concur.